DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “at least one processor” in line 1. However, the claim also recites “the processor” in line 3. It is unclear which of the “at least one processor” is being referenced by “the processor”. For the purpose of examination, Examiner has adopted the understanding that “the processor” in line 3 means the “at least one processor”. Examiner suggests amending “the processor” in line 3 to “the at least one processor”. 

Regarding claims 2-7, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above.  

Regarding claim 5, the claim recites the limitation “wherein causing the apparatus to provide the modified trajectory to a service provider comprises causing the apparatus to” in lines 1-2. However, both claims 5 and 1 do not recite the act of “causing the apparatus to provide the modified trajectory to a service provider”. It is unclear if that act is a claimed action of the apparatus or not. 

Regarding claim 5, the term “proximate” in line 6 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification do not particularly define what range the “location” must be from the “destination” in order to be “proximate”. As such, the metes and bounds of the claim cannot be reasonably construed. 


Regarding claim 12, the claim recites the limitation “wherein the program code instructions to provide the modified trajectory to a service provider” in lines 1-2. However, both claims 12 and 8 do not recite the act of “provide the modified trajectory to a service provider”. It is unclear if that act is a claimed action of the computer program or not. 

Regarding claim 12, the term “proximate” in line 6 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification do not particularly define what range the “location” must be from the “destination” in order to be “proximate”. As such, the metes and bounds of the claim cannot be reasonably construed.

Regarding claim 19, the claim recites the limitation “providing the modified trajectory to a service provider comprises” in lines 1-2. However, both claims 19 and 15 do not recite the act of “providing the modified trajectory to a service provider”. It is unclear if that act is a claimed action of the method or not. 

Regarding claim 19, the term “proximate” in line 6 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification do not particularly define what range the “location” must be from the “destination” in order to be “proximate”. As such, the metes and bounds of the claim cannot be reasonably construed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: receive probe data associated with a vehicle, wherein the probe data comprises probe data points, each probe data point including a location and a timestamp; determine a trajectory based on the probe data beginning at an origin; in response to a counter value failing to satisfy a predetermined value: advance to a next probe data point; associate the next probe data point to a map element; and in response to the map element corresponding to a junction, update the counter value based, at least in part, on a number of road links intersecting at the junction; in response to the counter value satisfying the predetermined value: modify the trajectory to begin with a probe data point associated with a map element corresponding to a junction having caused the counter to satisfy the predetermined value”. 
The limitations, “determine a trajectory”, “advance to a next probe data point”, “associate the next probe data point to a map element”, “update the counter value”, and “modify the trajectory to begin with a probe data point”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receive probe data”. This task is an activity in the form of data gathering, which amounts to insignificant extra-solution activity (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (see Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “An apparatus comprising at least one processor and at least one memory including computer program code”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 2, the claim recites “the apparatus of claim 1, wherein the predetermined value comprises a random number within a predefined range”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the predetermined value is a random number within a predefined range.

Regarding claim 3, the claim recites “the apparatus of claim 1, further comprising causing the apparatus to remove from the trajectory any information identifying an entrance to a junction at a beginning of the modified trajectory”.
The limitation, “remove from the trajectory any information identifying an entrance to a junction”, when read in light of the specification, is a mental process because the action may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “the apparatus”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 4, the claim recites “the apparatus of claim 1, wherein the apparatus is further caused to: estimate a destination of the trajectory; identify a boundary around the estimated destination of the trajectory; and end the modified trajectory at a last probe data point received outside of the boundary”.
The limitations, “estimate a destination”, “identify a boundary”, and “end the modified trajectory”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “the apparatus”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
	
	
Regarding claim 5, the claim recites “the apparatus of claim 1, wherein causing the apparatus to provide the modified trajectory to a service provider comprises causing the apparatus to: provide the modified trajectory to a service provider with a time delay from the time at which the probe data was received; and cease to provide the modified trajectory in response to determining that the vehicle has reached a location proximate the destination”.
The claim recites “provide the modified trajectory to a service provider” and “cease to provide the modified trajectory”. These additional tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).
The claim additionally recites “the apparatus”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “the vehicle”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

	
Regarding claim 6, the claim recites “the apparatus of claim 1, wherein the number of road links intersecting at each junction is identified based on an accessibility map of a road network through which the trajectory passes”.
The limitation, “the number of road links intersecting at each junction is identified”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 7, the claim recites “the apparatus of claim 6, wherein the accessibility map comprises information defining possible ways of entering and leaving junctions of the road network factoring in properties of the map including an allowable direction of travel in each road link”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the accessibility map comprises road network information.
	
Regarding claim 8, the claim recites “a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive probe data associated with a vehicle, wherein the probe data comprises probe data points, each probe data point including a location and a timestamp; determine a trajectory based on the probe data beginning at an origin; in response to a counter value failing to satisfy a predetermined value: advance to a next probe data point; associate the next probe data point to a map element; and in response to the map element corresponding to a junction, update the counter value based, at least in part, on a number of road links intersecting at the junction; in response to the counter value satisfying the predetermined value: modify the trajectory to begin with a probe data point associated with a map element corresponding to a junction having caused the counter to satisfy the predetermined value”.
The limitations, “determine a trajectory”, “advance to a next probe data point”, “associate the next probe data point to a map element”, “update the counter value”, and “modify the trajectory to begin with a probe data point”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receive probe data”. This task is an activity in the form of data gathering, which amounts to insignificant extra-solution activity (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (see Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “non-transitory computer- readable storage medium”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 9, the claim recites “the computer program product of claim 8, wherein the predetermined value comprises a random number within a predefined range”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the predetermined value is a random number within a predefined range.

Regarding claim 10, the claim recites “the computer program product of claim 8, further comprising program code instructions to remove from the trajectory any information identifying an entrance to a junction at a beginning of the modified trajectory”.
The limitation, “remove from the trajectory any information identifying an entrance to a junction”, when read in light of the specification, is a mental process because the action may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 11, the claim recites “the computer program product of claim 8, further comprising program code instructions to: estimate a destination of the trajectory; identify a boundary around the estimated destination of the trajectory; and end the modified trajectory at a last probe data point received outside of the boundary”.
The limitations, “estimate a destination”, “identify a boundary”, and “end the modified trajectory”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 12, the claim recites “the computer program product of claim 8, wherein the program code instructions to provide the modified trajectory to a service provider comprise program code instructions to: provide the modified trajectory to a service provider with a time delay from the time at which the probe data was received; and cease to provide the modified trajectory in response to determining that the vehicle has reached a location proximate the destination”.
The claim recites “provide the modified trajectory to a service provider” and “cease to provide the modified trajectory”. These additional tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).
The claim additionally recites “the vehicle”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

	
Regarding claim 13, the claim recites “the computer program product of claim 8, wherein the number of road links intersecting at each junction is identified based on an accessibility map of a road network through which the trajectory passes”.
The limitation, “the number of road links intersecting at each junction is identified”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 14, the claim recites “the computer program product of claim 13, wherein the accessibility map comprises information defining possible ways of entering and leaving junctions of the road network factoring in properties of the map including an allowable direction of travel in each road link”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the accessibility map comprises road network information.

Regarding claim 15, the claim recites “a method comprising: receiving probe data associated with a vehicle, wherein the probe data comprises probe data points, each probe data point including a location and a timestamp; determining a trajectory based on the probe data beginning at an origin; in response to a counter value failing to satisfy a predetermined value: advancing to a next probe data point; associating the next probe data point to a map element; and in response to the map element corresponding to a junction, updating the counter value based, at least in part, on a number of road links intersecting at the junction; in response to the counter value satisfying the predetermined value: modifying the trajectory to begin with a probe data point associated with a map element corresponding to a junction having caused the counter to satisfy the predetermined value”.
The limitations, “determining a trajectory”, “advancing to a next probe data point”, “associating the next probe data point”, “updating the counter value”, and “modifying the trajectory”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receiving probe data”. This task is an activity in the form of data gathering, which amounts to insignificant extra-solution activity (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (see Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “a vehicle”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 16, the claim recites “the method of claim 15, wherein the predetermined value comprises a random number within a predefined range”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the predetermined value is a random number within a predefined range.

Regarding claim 17, the claim recites “the method of claim 15, further comprising removing from the trajectory any information identifying an entrance to a junction at a beginning of the modified trajectory”.
The limitation, “removing from the trajectory any information identifying an entrance to a junction”, when read in light of the specification, is a mental process because the action may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 18, the claim recites “the method of claim 15, further comprising: estimating a destination of the trajectory identifying a boundary around the estimated destination of the trajectory: and ending the modified trajectory at a last probe data point received outside of the boundary”.
The limitations, “estimating a destination”, “identifying a boundary”, and “ending the modified trajectory”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 19, the claim recites “the method of claim 15. wherein providing the modified trajectory to a service provider comprises: providing the modified trajectory to a service provider with a time delay from the time at which the probe data was received: and ceasing to provide the modified trajectory in response to determining that the vehicle has reached a location proximate the destination”.
The claim recites “provide the modified trajectory to a service provider” and “cease to provide the modified trajectory”. These additional tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).
The claim additionally recites “the vehicle”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

	
Regarding claim 20, the claim recites “the method of claim 15, wherein the number of road links intersecting at each junction is identified based on an accessibility map of a road network through which the trajectory passes”.
The limitation, “the number of road links intersecting at each junction is identified”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Viente (US 20190272389 A1) generally teaches:
Systems and methods are provided for anonymizing navigation data and generating an autonomous vehicle road navigation model with the anonymized data. A navigation system may receive data relating to a road section from a vehicle. The system may determine one or more motion representations associated with the vehicle and one or more road characteristics associated with the road section. The system may assemble navigation information relative to a first portion and relative to a second portion of the road section. The first and second portions may be spatially separated by a third portion. The system may transmit the navigation information relating to the first and second portions and forego transmitting information relating to the third portion. A server may receive the transmitted navigation information and assemble an autonomous vehicle road navigation model. The server may transmit the navigation model to one or more vehicles for use in autonomous navigation.

Mitsubishi (JP 6479289 B1) generally teaches:
The guide route acquisition unit (8) acquires a guide route to the destination. The complexity calculator (9) calculates the complexity of the guide points on the guide route. The response content generation unit (10) generates detailed response content as the calculated complexity increases. The output control unit (11) controls the output unit to output the generated response content.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669